DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 2-6 directed to an invention non-elected without traverse.  Accordingly, claims 2-6 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 2-6

Allowable Subject Matter
Claims 1, 7, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record does not teach or suggest the disclosed invention regarding – 
A laminated substrate having a piezoelectric film, particularly characterized by the combination of:
the piezoelectric film has an alkali niobium oxide based perovskite structure represented by a composition formula of (K1-xNax)NbO3 (0<x<1), 
85% or more crystals of a crystal group constituting the piezoelectric film are oriented in (001) plane direction, and 
a sound speed of the piezoelectric film is 5100 m/s or more, as recited within claim 1.
Claims 7 and 8 depend from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812